Case 2:21-cv-00139-CJB-KWR Document 7 Filed 02/02/21 Page 1 of 6.

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA
GREGORY L. JONES, JR. t Civil Action No.: 2:21 cv 00139
VERSUS District Judge Car] Barbier

DARRELL SIMMONS; MCLANE

COMPANY, INC; CHUBB INDEMNITY

INSURANCE COMPANY AND/OR CHUBB

NATIONAL INSURANCE COMPANY AND/OR

ACE AMERICAN INSURANCE COMPANY;

RYDER TRUCK RENTAL, INC.; AND

ABC INSURANCE COMPANY Magistrate Judge Karen Wells Roby ©

 

ANSWER TO PETITION FOR DAMAGES
AND REQUEST FOR TRIAL BY JURY

NOW INTO COURT, through undersigned counsel, come defendants, Ryder Truck
Rental, Inc., McLane/Southern, Inc. (improperly referred to as McLane Company, Inc.), and
Chubb Insurance (formerly known as Ace American Insurance Company), who herein respond to
the Petition for Damages filed by Gregory L. Jones as follows:

‘ I.
The allegations of paragraph 1 of the Petition are admitted.
I.

The allegations of paragraph 2 of the Petition are denied for lack of sufficient information
to justify a belief therein.

Til.

The allegations of paragraph 3 of the Petition are denied except to admit that the named

defendants are not citizens of Louisiana.

t
Case 2:21-cv-00139-CJB-KWR Document 7 Filed 02/02/21 Page 2 of 6

IV.
The allegations of paragraph 4 of the Petition are denied.
Vv.
The allegations of paragraph 5 of the Petition are denied.
VI.
The allegations of paragraph 6 of the Petition are denied for lack of information to justify
a belief therein.
VIL.
The allegations of paragraph 7 of the Petition are denied for lack of information to justify
a belief therein.
VII.
The allegations of paragraph 8 of the Petition are denied for lack of information to justify
a belief therein.
IX.
The allegations of paragraph 9 of the Petition are denied for lack of information to justify
a belief therein.
X.
The allegations of paragraph 10 of the Petition are denied for lack of information to justify
a belief therein.
XI.
The allegations of paragraph 1 lof the Petition are denied for lack of information to justify

t

a belief therein.
Case 2:21-cv-00139-CJB-KWR Document 7 Filed 02/02/21 Page 3 of 6

XII.
The allegations of paragraph 12 of the Petition are denied.
XIII.

Respondents object to the allegations of paragraph 13 as they call for legal conclusions.
Subject to, but without waiving any objections, the allegations of paragraph 13 are denied for lack
of sufficient information to justify a belief therein.

; XIV.

The allegations of paragraph 14 of the Petition are denied.
XV.

The allegations of paragraph 15 of the Petition are denied.
; XVI.

The allegations of paragraph 16 call for a legal conclusion. Subject to and without waiving
any objections, if a policy of insurance does exist, it is the best evidence of its terms, conditions,

limitations and exclusions.

; XVII.
The allegations of paragraph 17 of the Petition are denied.
XVIII
Respondents object to the allegations of paragraph 18 as they call for legal conclusions.
Subject to, but without waiving any objections, the allegations of paragraph 18 are denied for lack
of sufficient information to justify a belief therein.

TXX.

The allegations of paragraph 19 of the Petition are denied.
Case 2:21-cv-00139-CJB-KWR Document 7 Filed 02/02/21 Page 4 of 6

XX,

The allegations of paragraph 20 of the Petition are denied.

AND NOW FURTHER ANSWERING, Ryder Truck Rental, Inc., McLane/Southern,
Inc., and Chubb Insurance respectfully aver:

XXI.

That the sole and proximate cause of the accident was due to the negligence, fault, and
want of due care on the part of Gregory L. Jones, Jr. and/or others for whom respondents are not
responsible.

XXI.

Alternatively, Ryder Truck Rental, Inc., McLane/Southern, Inc., and Chubb Insurance are
entitled to a credit for any payments which have been made or may in the future be made by Ryder
Truck Rental, Inc., McLane/Southern, Inc., and Chubb Insurance and/or any other parties.

XXII.

Alternatively, any damages awarded to plaintiff should be proportionally reduced by the
percentages of fault of any/all parties.

XXIV.

Alternatively, plaintiff has failed to mitigate his damages.

XXV.

Ryder Truck Rental, Inc., McLane/Southern, Inc., and Chubb Insurance affirmatively plead
all of the limitations and defenses of the Louisiana Compulsory Motor Vehicle Liability law
concerning any owners or operators of the motor vehicles involved in the accident described in the

petition.
Case 2:21-cv-00139-CJB-KWR Document7 Filed 02/02/21 Page 5 of 6

XXVI.

Respondents affirmatively plead the defense of causation in regard to the nature, extent
and duration of the injuries allegedly sustained by the claimants. Specifically, respondents
affirmatively plead that the injuries allegedly sustained by the claimants are not causally related to
the subject accident that forms the basis of this litigation.

XXVII.

Respondents affirmatively plead the defense of mitigation of damages particularly
referencing the Affordable Care Act and its provisions which would directly apply to any potential
claims being made by the plaintiffs for past medical expenses, future medical expenses,
prescription costs, diagnostic studies, potential surgeries, injections and/or any medical treatments
or expenses of any kind. Respondents reserve their right to present evidence of the applicability
of the Affordable Care Act to any damages being claimed by the plaintiffs.

XXVIII.

Defendants, Ryder Truck Rental, Inc., McLane/Southern, Inc., and Chubb Insurance pray
for TRIAL BY JURY.

WHEREFORE, defendants, Ryder Truck Rental, Inc., McLane/Southern, Inc., and Chubb
Insurance, pray that this Answer be deemed good and sufficient, and that after due proceedings,
that there be judgment herein in favor of defendants Ryder Truck Rental, Inc., McLane/Southern,
Inc., and Chubb Insurance, dismissing plaintiff's Petition for Damages, at his cost, and for all
general and equitable relief. Defendants also pray for TRIAL BY JURY on all issues.

Respectfully submitted:

/s/ TASHA W. HEBERT

 

LOUIS P. BONNAFFONS, #21488 (T.A.)
ROBERT L. BONNAFFONS, 18564
Case 2:21-cv-00139-CJB-KWR Document 7 Filed 02/02/21 Page 6 of 6

TASHA W. HEBERT, #25703
KATIE F. WOLLFARTH, #31729
Leake & Andersson LLP

1100 Poydras Street, Suite 1700
New Orleans, LA 70163-1701

Tel: 504/585-7500

Fax: 504/585-7775

E-mail: Ibonnaffons@leakeandersson.com
rbonnaffons@leakeandersson.com
thebert@leakeandersson.com
kwollfarth@leakeandersson.com

Attorneys for Defendants, McLane/Southern,
Inc., Ryder Truck Rental, Inc., and Ace
American Insurance Company

CERTIFICATE OF SERVICE

I hereby certify that the foregoing pleading has been delivered to all counsel of record on

February 2, 2021, by ECF filing, by hand delivery, by telephonic facsimile transmission, or by

depositing a copy of same in the United States Mail, first class postage prepaid, at their last known

addresses of record.

44024/99148

/s/ Tasha W. Hebert
TASHA W. HEBERT
